Case 1:16-cv-06704-PAE-KNF Document 194 Filed 08/16/21 Page 1 of 2
Case 1:16-cv-06704-PAE-KNF Document 193 Filed 08/13/21 Page 1 of 2

 

GEORGIA M. PESTANA THE City OF NEW YORK WILLIAM T. GOSLING
Corporation Counsel LAW DEPARTMENT Assistant Corporation Counsel
100 CHURCH STREET Phone: (212) 356-2384

NEW YORK, NY 10007

August 13, 2021
BY ECE
Honorable Paul A. Engelmayer, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Antoine Ross v. Captain Willis, et al.,
16-CV-6704 (PAE)(KNF)

 

Your Honor:

I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
New York City Law Department and the attorney for defendants Correction Officers George and
Genoves. In that capacity, I write, with consent of the parties, to respectfully request a 45-day
enlargement of time for the parties to file the Joint Pre-Trial Order (JPTO) from September 8,
2021, to October 25, 2021'. This is the first request for an extension of time to file the JPTO.

On August 9, 2021, the Court issued a decision on the Motion for Summary Judgment. See
ECF No. 192. As directed by the Opinion and Order dated August 9, 2021, the parties are
discussing the possibility of settlement. However, due to the plaintiffs incarceration status,
plaintiff counsel needs time to confer with the plaintiff at his facility in order to provide a demand
to defendants. Once a demand is received, defendants will need time to coordinate with their clients
to determine if'a resolution in this matter can be reached. Therefore, the parties respectfully request
that the Court extend the JPTO deadline by 45-days to determine if the parties can resolve this
matter by settlement.

Thank you for your consideration herein.
Respectfully submitted,
Wiltiam F. ing |S

William T. Gosling
Assistant Corporation Counsel

 

' Forty-five days from September 8, 2021, is Saturday, October 23, 2021. Under Federal Rule of Civil Procedure
6(a)C1)(C), if this request is granted, the deadline to submit the JPTO would be due the following Monday, October
25, 2021.
Case 1:16-cv-06704-PAE-KNF Document 194 Filed 08/16/21 Page 2 of 2
Case 1:16-cv-06704-PAE-KNF Document 193 Filed 08/13/21 Page 2 of 2

Lauren F, Dayton

Justin M. Ellis

Sara Ellen Margolis (by ECF)
Attorneys for Plaintiff

James G. Frankie (by ECF)
Attorney for Capt. Willis

Granted. SO ORDERED.

 

Foul A. En phy

PAUL A. ENGELMAYER

United States District Judge
8/16/21

 

 
